Case: 21-20585     Document: 00516305601         Page: 1     Date Filed: 05/03/2022




              United States Court of Appeals
                   for the Fifth Circuit                        United States Court of Appeals
                                                                         Fifth Circuit

                                                                       FILED
                                                                    May 3, 2022
                                  No. 21-20585
                                                                  Lyle W. Cayce
                                Summary Calendar
                                                                       Clerk


   Elimelech Shmi Hebrew,

                                                           Plaintiff—Appellant,

                                       versus

   Ed Gonzalez, Harris County Sheriff; Thomas Pasket;
   Harris County Sheriff's Office; Mariel Rosario,

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 4:20-CV-3679


   Before Higginbotham, Higginson, and Duncan, Circuit Judges.
   Per Curiam:*
          Plaintiff-Appellant (Plaintiff) Elimelech Schmi Hebrew filed a pro se
   complaint against Defendants-Appellants (Defendants) Ed Gonzalez,
   Thomas Pasket, Mariel Rosario, and the Harris County Sherriff’s Office.



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-20585      Document: 00516305601            Page: 2    Date Filed: 05/03/2022




                                      No. 21-20585


   Plaintiff alleged that Defendants discriminated against him on the basis of his
   religion, in violation Title VII of the Civil Rights Act of 1964. After the parties
   consented to having a magistrate judge hear the case and enter judgment,
   Defendants moved to dismiss under Federal Rule of Civil Procedure
   12(b)(6). The magistrate judge granted the motions, explaining that
   individuals cannot be held liable under Title VII and that the Harris County
   Sherriff’s office is not a legal entity with the capacity to be sued. laintiff
   appealed.
           “Appellate courts conduct a de novo review of a district court’s
   dismissal of a complaint under Federal Rule of Civil Procedure 12(b)(6).”
   Inclusive Communities Project, Inc. v. Lincoln Prop. Co., 920 F.3d 890, 899 (5th
   Cir. 2019). “Rule 12(b)(6) authorizes the filing of motions to dismiss
   asserting, as a defense, a plaintiff’s ‘failure to state a claim upon which relief
   can be granted.’ Thus, claims may be dismissed under Rule 12(b)(6) ‘on the
   basis of a dispositive issue of law.’” Id. (citations omitted).
          As the magistrate judge observed, “[i]ndividuals are not liable under
   Title VII in either their individual or official capacities.” Ackel v. Nat’l
   Commc’ns, Inc., 339 F.3d 376, 381 n.1 (5th Cir. 2003). Accordingly, the
   magistrate judge correctly dismissed Plaintiff’s suit against Gonzalez, Pasket,
   and Rosario.
          The magistrate judge also correctly observed that in order for a
   plaintiff to sue a city or county department, the department “must ‘enjoy a
   separate legal existence.’” Darby v. Pasadena Police Dep’t, 939 F.2d 311, 313
   (5th Cir. 1991) (citation omitted); see also id. (“[U]nless the true political
   entity has taken explicit steps to grant the servient agency with jural
   authority, the agency cannot engage in any litigation except in concert with
   the government itself.”); Fed. R. Civ. P. 17(b) (providing that an entity’s
   capacity to sue and be sued is determined under state law). On appeal,




                                           2
Case: 21-20585      Document: 00516305601          Page: 3    Date Filed: 05/03/2022




                                    No. 21-20585


   Plaintiff does not challenge the magistrate judge’s finding that “the Harris
   County Sheriff’s Office is not a legal entity and, therefore, lacks the legal
   capacity to sue or be sued.” See also Gragert v. Harris Cty., No. 4:09-CV-
   2063, 2010 WL 11538411, at *4 (S.D. Tex. Aug. 11, 2010) (“[T]he Harris
   County Sheriff's Office is not a legal entity under Rule 17(b) and therefore,
   lacks the legal existence and capacity to be sued for the violations alleged.”).
   Because Plaintiff “has failed to show that [Harris County] ever granted its
   [sheriff’s] department the capacity to engage in separate litigation,” the
   magistrate judge correctly dismissed Plaintiff’s suit against the Harris
   County Sheriff’s Office. See Darby, 939 F.2d at 314.
          For the foregoing reasons, the judgment of the magistrate judge is
   AFFIRMED.




                                          3